         Case 2:20-cv-01763-NIQA Document 15 Filed 07/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES EVERETT SHELTON, individually,
  and on behalf of all others similarly situated,

                         Plaintiff,
                                                      Civil Action No. 2:20-cv-01763
  v.                                                  Hon. Nitza I. Quiñones Alejandro

  COMCAST CORPORATION and COMCAST
  CABLE COMMUNICATIONS, LLC,

                         Defendants.

 STIPULATION AND ORDER FOR EXTENSION OF TIME TO ANSWER OR MOVE

       Pursuant to Local Rule 7.4(b), Plaintiff, James Everett Shelton, and Defendants, Comcast

Corporation and Comcast Cable Communications, LLC (collectively “Comcast”), by and through

their undersigned counsel, stipulate and agree that Comcast’s time to answer, move, or otherwise

respond to the Complaint will be extended to and including August 17, 2020. This is the third

stipulation for an extension of time; two prior extensions have been granted; and the extension is

for a period not exceeding thirty days. The parties stipulate to this extension in good faith to

continue to informally exchange information regarding Plaintiff’s claim.

Dated: July 7, 2020

/s/ Gregory J. Gorski                               /s/ Seamus C Duffy
Gregory J. Gorski (ID No. 91365)                    Seamus C. Duffy (ID No. 52501)
Gorski Law, PLLC                                    Julie A. Busta (ID No. 311933)
1635 Market Street, Suite 1600                      Akin Gump Strauss Hauer & Feld LLP
Philadelphia, PA 19103                              Two Commerce Square
Attorney for Plaintiff                              2001 Market St., Suite 4100
                                                    Philadelphia, PA 19103
                                                    Attorneys for Defendants

                           Approved and So Ordered this 8th day of July 2020:

                           /s/ Nitza I. Quiñones Alejandro
                           Hon. Nitza I. Quiñones Alejandro
